 
Exhibit 10.10
 
AGREEMENT
 
FOR
 
SERVICES
 
BETWEEN
 
ADMA BIOLOGICS LLC
 
AND
 
ARETH Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT FOR
PROFESSIONAL SERVICES
 
TABLE OF CONTENTS
 
ARTICLE I GENERAL OBLIGATIONS OF ARETH
1
ARTICLE II COMPENSATION
1
ARTICLE III PAYMENTS
1
ARTICLE IV PERIOD OF SERVICE
1
ARTICLE V CHANGES IN SCOPE OF SERVICES
1
ARTICLE VI WARRANTY
2
ARTICLE VII INDEMNIFICATION
2
ARTICLE VIII LIMITATION OF LIABILITY
2
ARTICLE IX INSURANCE
3
ARTICLE X RELATIONSHIP OF ARETH TO ADMA
3
ARTICLE XI PERSONNEL
3
ARTICLE XII OWNERSHIP OF INSTRUMENTS OF SERVICE AND DATA
4
ARTICLE XIII PERMITS AND LICENSES
4
ARTICLE XIV ADHERENCE TO LAWS
4
ARTICLE XV NONDISCLOSURE OF PROPRIETARY AND CONFIDENTIAL MATERIALS
4
ARTICLE XVI FORCE MAJEURE
5
ARTICLE XVII LIMITED AGENCY — PROCUREMENT SERVICES
5
ARTICLE XVIII ADDITIONAL SERVICES
6
ARTICLE XIX GOVERNING LAW
7
ARTICLE XX ALTERNATE DISPUTE RESOLUTION
7
ARTICLE XXI NOTICES AND/OR COMMUNICATIONS
8
ARTICLE XXII WAIVER
8
ARTICLE XXIII SEVERABILITY
8
ARTICLE XXIV ENTIRETY OF AGREEMENT
8

 
 
 

--------------------------------------------------------------------------------

 

 
AGREEMENT FOR
SERVICES
 
THIS AGREEMENT, made and executed as of the 23 day of July, 2007 by and between
ADMA BIOLOGICS LLC , a Delaware corporation, with a place of business at 65
Commerce Way, Hackensack, NEW JERSEY 07601 (hereinafter called “ADMA”) and ARETH
INC., a New Jersey corporation, with a place of business at 65 Commerce Way,
Hackensack, New Jersey 07601 (hereinafter called “ ARETH”), collectively
referred to herein as “Parties”, provides as follows:
 
ARTICLE I
GENERAL OBLIGATIONS OF ARETH
 
ADMA has entered into several contracts to conduct clinical trials for and
manufacture plasma derived product and seeks to engage ARETH to supplement its
own staff and capabilities.  The scope of services (hereinafter “Services”) to
be provided to ADMA is stated herein and shall generally consist of Warehousing,
Office Space, Shipping, Handling, Receiving, Inventory Control, Clinical Trial
Drug Management, IT, Telephone, Mail, Scanning and all other general and
administrative services as reasonably requested by ADMA.
 
ARTICLE II
COMPENSATION
 
ARETH will be compensated for Services as set forth in Exhibit A.
 
ARTICLE III
PAYMENTS
 
ARETH shall submit to ADMA a request for payment (invoice) of all services and
other reimbursable costs incurred during the previous calendar month
period.  ADMA for its part agrees to make payments to ARETH, in the full amount
stated in the invoice or request for payment within 10 days.
 
ARTICLE IV
PERIOD OF SERVICE
 
ARETH and its affiliates, shall make its best efforts to complete its Services
for ADMA within the time period set by ADMA.  If ARETH is unable to perform
services as requested by ADMA, ARETH agrees to notify ADMA within 24 hours of
its determination.
 
ARTICLE V
CHANGES IN SCOPE OF SERVICES
 
ADMA may, at any time, make changes in the scope of Services or in the
definition of Services to be performed upon mutually agreement of the
parties.  In the event ADMA notifies ARETH of its desire to make a change in the
scope of Services that may change the cost of performance, ARETH shall, within
ten (10) working days after receiving such notice, give ADMA notification of any
potential change in price for the Services.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VI  
WARRANTY
 
A.           ARETH guarantees that its Services will be performed in accordance
with generally accepted standards in the industry and in accordance with its
internal SOP’s.
 
B.           ARETH’s guarantees shall not apply when the defect is due to a
natural disaster, weather, storm, lightening, fire, flood, terrorist attack or
other act of god out of ARETH’s direct control.
 
C.           All representations, warranties and guarantees made by ARETH in
connection with its Services are limited to those set forth in this Article
VI.  IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE
ARE SPECIFICALLY EXCLUDED.  For any deficiencies in the Services, ADMA shall be
restricted to the remedies expressly set forth in this Article VI; such remedies
are ADMA’s sole and exclusive remedies and ADMA hereby waives any and all other
remedies, whether at law or in equity, and regardless of whether the claim is
asserted under contract, tort (including the concurrent or sole and exclusive
negligence of ARETH), strict liability or otherwise.
 
ARTICLE VII
INDEMNIFICATION
 
A.           Subject to Section B below, ARETH will defend, indemnify and hold
ADMA harmless from all claims, liabilities, demands, costs, expenses (including
attorneys’ fees) and causes of action arising out of third party claims for
bodily injury (including death) and damage to tangible property to the extent
caused by a negligent act or omission of ARETH, its employee or subconsultant.
 
B.           ADMA hereby agrees to release, waive all rights of subrogation
against, defend, indemnify and hold ARETH harmless from all claims, liabilities,
demands, costs, expenses (including attorneys’ fees) and causes of action
arising out of bodily injury (including death) to any person or damage or loss
to any property (“Harms”), irrespective of ARETH’s fault (including, without
limitation, breach of contract, tort including concurrent or sole and exclusive
negligence, strict liability or otherwise of ARETH), when the Harms result from
(i) the handling of specific products, materials specifically requested by ADMA,
including but not limited to, human plasma, biological pharmaceuticals,
by-products, clinical trial supplies, clinical trial samples, specimens, and
other related equipment, supplies or chemicals (ii) errors or omissions in
ARETH’ Services due to ARETH being required, directly or indirectly, by ADMA to
take certain actions contrary to the recommendations of ARETH; (iii) errors or
omissions in ARETH’ Services while assisting in the commissioning, start-up or
operation of ADMA’s facilities; and (iv) the acts, errors, omissions or
negligence of ADMA.
 
ARTICLE VIII
LIMITATION OF LIABILITY
 
The total aggregate liability of ARETH arising out of the performance or breach
of this Agreement shall not exceed $100,000.  Notwithstanding any other
provision of this Agreement, ARETH shall have no liability to the ADMA for
contingent, consequential or other indirect damages including, without
limitation, damages for loss of use, revenue or profit; operating costs and
facility downtime; or other similar business interruption losses, how ever the
same may be caused.  The limitations and exclusions of liability set forth in
this Article shall apply regardless of the fault, breach of contract, tort
(including the concurrent or sole and exclusive negligence), strict liability or
otherwise of ARETH, its employees or subconsultants.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INSURANCE
 
A.           During the term of this Agreement, ARETH shall, at its sole
expense, secure and maintain in force policies of insurance of the following
types:
 
 
1.
Workers’ compensation coverage in accordance with the statutory requirements of
the jurisdiction in which services are to be performed.

 
 
2.
Employer’s liability insurance with a minimum of $250,000.

 
 
3.
Comprehensive General Liability Insurance, subject to a limit for bodily injury
and property damage combined of at least $1,000,000 aggregate.

 
 
4.
Automobile liability insurance subject to a limit for bodily injury and property
damage combined, of at least $1,000,000 per occurrence.

 
B.           If requested, ARETH shall furnish ADMA certificates of insurance
evidencing the insurance coverages required in this Article IX.  The
certificates shall stipulate that should any of the above insurance policies be
cancelled before the termination of this Agreement, the issuing company will
endeavor to mail thirty (30) days’ written notice to ADMA.
 
C.           As between ARETH and ADMA, ADMA agrees to insure (or at its
election to self-insure) its existing property and the facilities which are the
subject of the ARETH’ services, from risks insurable under Fire and Extended
Coverage, All Risk Builder’s Risk, and Business Interruption Insurance
policies.  ADMA hereby waives any rights which it or its insurers may have
against ARETH for any damages, losses or expenses resulting from the risks to be
insured (or self-insured) by ADMA or its contractors on the facilities which are
the subject of ARETH’ Services, and ADMA agrees to include ARETH as an
additional insured in all such policies and in any waiver of rights obtained by
ADMA from its contractor with respect to property damage insurance carried by
such contractor.
 
ARTICLE X
RELATIONSHIP OF ARETH TO ADMA
 
Subject to the applicability of Article XIX, the ARETH shall be and shall
operate as an independent contractor with respect to the Services performed
under this Agreement and shall not be nor operate as an agent or employee of
ADMA.  This Agreement is not intended to be one of hiring under the provisions
of a Workers’ Compensation statute or other law and shall not be so construed.
 
ARTICLE XI
PERSONNEL
 
ARETH agrees that during ARETH’ performance of Services hereunder, adequate
provision shall be made to staff and retain the services of such competent
personnel as may be appropriate or necessary for the performance of such
Services.  ADMA shall have the right to review the personnel assigned by ARETH,
and ARETH shall remove any personnel not acceptable to ADMA.  ARETH may remove
personnel assigned to the Project without ADMA’s prior approval, provided the
progress of the Services shall not be unreasonably impaired.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XII
OWNERSHIP OF INSTRUMENTS OF SERVICE AND DATA
 
A.           All materials and information that are the property of ADMA and all
copies or duplications thereof shall be delivered to ADMA by ARETH, if requested
by ADMA, upon completion of Services.  ARETH may retain one complete set of
reproducible copies of all of its instruments of service.
 
B.           ARETH agrees they have no right, title or claim to the work, drug,
programs, data which is preformed and conducted by ADMA.
 
C.           ADMA agrees that they have no right, title or claim to the work,
business, SOP’s, computer hardware, computer software, staff, buildings, assets
or other data and work performed by ARETH or its affiliates in the premises or
for services rendered under this agreement.
 
ARTICLE XIII
PERMITS AND LICENSES
 
ARETH represents to ADMA that it has and will maintain during the performance of
the Services under this Agreement any permits or licenses which, under the
regulations of federal, state, or local governmental authority, it may be
required to maintain in order to perform the Services.
 
ARTICLE XIV
ADHERENCE TO LAWS
 
ARETH shall adhere to federal, state, and local laws, rules, regulations, and
ordinances applicable to performance of the Services hereunder including,
without limitation, all applicable provisions of federal and state law relating
to equal employment opportunity and non-discrimination.
 
ARTICLE XV
NONDISCLOSURE OF PROPRIETARY AND
CONFIDENTIAL MATERIALS
 
ADMA and ARETH agree that any disclosure will be made on the following basis:
 
A.           Confidential ADMA Information (“Primary Data”) disclosed to ARETH
which is identified in writing by ADMA as proprietary to ADMA shall be: (1)
safeguarded, (2) maintained in confidence, and (3) made available by ARETH only
to those of its employees or others who have a need-to-know and agree to
equivalent conditions pertaining to nondisclosure as contained herein.
 
B.           Upon completion of the Project or sooner if ADMA so requests, the
ARETH shall return to ADMA’s representative all Primary Data furnished to the
ARETH under this Agreement and shall, if requested, deliver to the ADMA’s
representative all drawings, schedules, calculations, and other documents
generated by ARETH for use in connection with the Project (“Secondary Data”).
 
C.           ARETH shall not use for itself or to disclose to third parties any
Primary Data or Secondary Data without the prior written consent of Owner.
 
D.           The nondisclosure obligations pertaining to Primary and Secondary
Data shall terminate three (3) years from date ARETH’s association with this
Project terminates.  The nondisclosure obligations shall not apply to any data
which:
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.
Was known to the ARETH (and previously unrestricted) before disclosure of
Primary Data to ARETH under this Agreement or before generation of Secondary
Data;

 
 
2.
Is subsequently acquired by the ARETH from a third party who is not in default
of any obligation restricting the disclosure of such information; or

 
 
3.
Is subsequently available or becomes generally available to the public.

 
E.           Notwithstanding this nondisclosure obligation, ARETH may
nevertheless draw upon its experience in its future association with other
ADMAs.
 
ARTICLE XVI
FORCE MAJEURE
 
Any delays in or failure of performance by ARETH or ADMA, other than the payment
of money, shall not constitute default hereunder if and to the extent such
delays or failures of performance are caused by occurrences beyond the
reasonable control of ADMA or ARETH, as the case may be, including but not
limited to, acts of God or the public enemy; compliance with any order or
request of any governmental authority; fires, floods, explosion, accidents;
riots, strikes or other concerted acts of workmen, whether direct or indirect;
or any causes, whether or not of the same class or kind as those specifically
named above, which are not within the reasonable control of ADMA or ARETH
respectively.  In the event that any event of force majeure as herein defined
occurs, ARETH shall be entitled to a reasonable extension of time for
performance of its Services under this Agreement.
 
ARTICLE XVII
LIMITED AGENCY — PROCUREMENT SERVICES
 
If this Agreement authorizes ARETH to perform procurement Services, the
following terms will apply:
 
A.           ADMA appoints ARETH as its Agent, and ARETH accepts such
appointment to purchase in ADMA’s name and on behalf of ADMA, equipment,
materials, supplies and services in connection with the project.
 
B.           Such purchases shall be made by a special purchase order provided
by ADMA, or such other forms, terms and conditions, or modifications or
revisions to said forms as ADMA may in its sole discretion at any time instruct
ARETH to use.  ARETH shall furnish ADMA with a copy of the purchase order
document at the time the purchase order is issued.  All purchases shall be
carried out in accordance with the procedures mutually agreed upon by ADMA and
ARETH.
 
C.           ARETH shall not have authority to accept or bind ADMA in any way to
changes, modifications, revisions, alterations, amendments, or supplemental,
additional, or different terms and conditions (hereinafter referred to as
“deviations”) which may be submitted or requested by a vendor or
contractor.  ARETH shall immediately submit any deviations from ADMA’s standard
terms and conditions to ADMA for review by ADMA’s Purchasing Manager or his
representative and such deviations shall not be accepted by ARETH unless ARETH
receives express written approval thereof from ADMA’s Purchasing Manager or his
representative.
 
 
 

--------------------------------------------------------------------------------

 
 
D.           All purchase orders issued by ARETH hereunder shall be signed by
ARETH for ADMA.  The ownership and title of all items purchased hereunder shall
pass directly from the selling party to ADMA, and ARETH shall at no time be a
party to such transaction other than as agent of ADMA unless requested by ADMA
to do so.  ADMA shall have the unilateral right to have the commitment authority
of ARETH, its employee or this limited agency authorization in its entirety
revoked and cancelled at any time, with or without cause.  ADMA shall be
obligated directly to the selling party for all payments for materials,
equipment, supplies and services procured hereunder.
 
E.           ARETH shall maintain at all times at its offices in Hackensack, NJ,
a complete file of all commitments, drawings, specifications, insurance
certificates, guarantees and warranties relating to its work on behalf of ADMA,
and these shall remain the property of ADMA and shall be turned over to ADMA at
the conclusion of the project.
 
F.           The agency relationship created hereby shall be limited to the
purchase of materials, equipment, supplies and services for the project and to
such ancillary activities as may be necessary or appropriate in connection
therewith, including but not limited to, freight movement, freight consolidation
and freight forwarding; expediting of deliveries of purchased items, and
receiving reports for such items when they arrive at the project.
 
G.           ARETH shall not have authority to make any representation on behalf
of ADMA or to commit ADMA in any way beyond the express authority granted by
this Article XIX, unless otherwise granted by ADMA in writing.
 
H.           ADMA shall hold ARETH and its employees harmless from any claims,
suits or liabilities arising out of any breach or other failure of performance
by any contractor, vendor or supplier under any contract or purchase order
issued by ARETH hereunder.
 
I.           ARETH shall give ADMA immediate notice in writing of any action,
suit or lien filed or to be filed, and prompt notice of any claim made against
ADMA or ARETH by any vendor, contractor or subcontractor which may result in
litigation or a lien in any way related to the project.  ARETH’s liability for
its Services is as stated in Article VI and, except for the gross negligence or
willful misconduct of ARETH or its employees, ADMA will defend and indemnify
ARETH from any actions, suits, liens or claims asserted by any vendor,
contractor or subcontractor.
 
ARTICLE XVIII
ADDITIONAL SERVICES
 
If this Agreement includes the furnishing of construction consulting Services by
ARETH, the following terms will apply:
 
A.           If ARETH is called upon to observe the work of ADMA’s construction
service contractor(s) for the detection of defects or deficiencies in such work,
ARETH will not bear any responsibility or liability for such defects or
deficiencies or for the failure to so detect.  ARETH shall not make inspections
or reviews of the safety programs or procedures of the construction service
contractor(s), and shall not review their work for the purpose of ensuring their
compliance with safety standards.
 
B.           ARETH shall not assume any responsibility or liability for
performance of the construction services, or for the safety of persons and
property during construction, or for compliance with federal, state and local
statutes, rules, regulations and codes applicable to the conduct of the
construction services.
 
 
 

--------------------------------------------------------------------------------

 
 
C.           All services performed by others, including construction service
contractors and their subcontractors, shall be warranted only by such others and
not by the ARETH.
 
D.           All contracts between ADMA and its construction service
contractor(s) shall contain broad form indemnity and insurance clauses in favor
of ADMA and ARETH, in a form satisfactory to ARETH.
 
ARTICLE XIX
GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.
 
ARTICLE XX
ALTERNATE DISPUTE RESOLUTION
 
A.           ADMA and ARETH understand and appreciate that their long term
mutual interests will be best served by affecting a rapid and fair resolution of
any claims or disputes which may arise out of the Services performed under this
Agreement or from any dispute concerning Agreement terms.  Therefore, both
Parties agree to use their best efforts to resolve all such disputes as rapidly
as possible on a fair and equitable basis.  The first stage of the resolution
process shall be negotiations between the respective project managers of the
Parties.
 
B.           If any dispute or claim arising under this Agreement cannot be
readily resolved by the Parties pursuant to negotiations between the project
managers, the Parties agree to refer the matter to a panel consisting of one (I)
executive from each party not directly involved in the claim or dispute for
review and resolution_ A copy of the Agreement and other relevant documents,
agreed upon facts (and areas of disagreement), and concise summary of the basis
for each side’s contentions will be provided to both executives who shall review
the same, confer, and attempt to reach a mutual resolution of the issue.
 
C.           If the dispute has not been resolved under the process set forth in
Section B within thirty (30) days after the dispute was first referred to the
executive panel, the Parties will attempt to resolve the dispute through
non-binding mediation.  If the mediation is to be utilized, the Parties shall
select a single unrelated but qualified Mediator who shall conduct a meeting
(not to exceed one day) during which each party shall present its version of the
facts (supported by relevant documents), its assessment of damages, and its
argument.  The Parties shall provide the Mediator with copies of all documents
provided to their executives under Section B at least ten (10) days prior to the
scheduled date of the mediation meeting.  The Parties may also provide the
Mediator with copies of any laws or regulations that they feel are relevant to
the dispute.  A copy of the Agreement will be provided to the Mediator.  Formal
written arguments, legal memorandum, and live testimony are discouraged but may
be permitted at the discretion of the Mediator.  Each party agrees to make any
relevant, non-privileged documents available to the other party for its review
and use in preparing its position under this clause without the need for
subpoena or other court order.
 
D.           After the presentations of the Parties, the Mediator will meet with
both Parties and provide each of them, on a confidential basis, with his/her
views of the strengths and weaknesses of their respective positions.  The
Parties will then attempt to resolve the matter with the assistance of the
Mediator.  If the Parties cannot achieve resolution at the mediation meeting or
within forty-eight (48) hours after the close of such meeting, the Mediator
will, within fifteen (15) additional days, issue a written, non-binding decision
on the disputed issues.
 
 
 

--------------------------------------------------------------------------------

 
 
E.           If the matter has not been resolved utilizing the processes set
forth above and the Parties are unwilling to accept the non-binding decision of
the Mediator, either or both Parties may then elect to pursue resolution through
litigation.  In the event of any litigation between the Parties, it is agreed
and stipulated that the case shall be heard and decided by the court, without a
jury.
 
F.           The costs of the Mediator shall be borne by the losing party
(determined at mediation or through subsequent litigation).  Each Party will
bear its own costs of mediation.
 
ARTICLE XXI
NOTICES AND/OR COMMUNICATIONS
 
All notices and/or communications to be given under this Agreement shall be in
writing and shall be addressed as follows:
 
To ARETH
 
To ADMA
 
Original to:
Jim Komas
Original to:
Jerrold B. Grossman,
Position:
Vice President, Operations
Position:
CEO
Address:
65 Commerce Way
Address:
65 Commerce Way
 
Hackensack, NJ 07601
 
Hackensack, NJ 07601

 
Either party may, by written notice to the other, change the representative or
the address to which such notices, certificates, or communications are to be
sent.
 
ARTICLE XXII
WAIVER
 
Waiver by either party of any breach or failure to enforce any of the terms and
conditions of this Agreement at any time shall not in any way effect, limit, or
waive such party’s rights thereafter to enforce and compel strict compliance
with all the terms and conditions of this Agreement.
 
ARTICLE XXIII
SEVERABILITY
 
Any provision of this Agreement prohibited by law shall be ineffective to the
extent of such prohibition without invalidating the remaining provisions of this
Agreement.
 
ARTICLE XXIV
ENTIRETY OF AGREEMENT
 
This Agreement constitutes the entire Agreement between the parties with respect
to the subject matter hereof and supersedes all prior negotiations and
discussions concerning the subject matter hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement to he
effective as of the date first above written.
 

ARETH:         ADMA:            
By: [Illegible] 
   
By:  Jerrold B. Grossman
 
 
   
 
  Title: Vice-President, Operations     Title: President  

                                                                